E. BRYAN WILSON
Acting United States Attorney

CHRISTOPHER D. SCHROEDER
Assistant United States Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, AK 99513-7567
Phone: (908) 271-5071
Fax: (907) 271-1500
Email: christopher.schroeder@usdoj.gov

Attorneys for Plaintiff

                 IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,                     )
                                              )
                    Plaintiff,                )
                                              )
      vs.                                     ) No. 3:20-CR-00098-TMB-MMS
                                              )
DOUGLAS EDWARD RUDD,                          )
                                              )
                    Defendant.                )
                                              )

       GOVERNMENT’S RESPONSE IN OPPOSITION TO DEFENDANT’S
         MOTION TO SUPPRESS SEARCH OF CONNEX STORAGE
      CONTAINER NOT AUTHORIZED BY SEARCH WARRANT, DKT. 32

       This Court should deny Defendant Douglas Edward Rudd’s Motion to Suppress the

search of the storage containers located at 6885 South Hangar Talk Circle, Wasilla, Alaska.

Investigators seized all the evidence identified in Rudd’s motion – more than 24 kilograms

of synthetic cannabinoids – from Rudd’s residence at 6927 South Hangar Talk Circle, as

authorized by the search warrant in this case. Investigators did not seize any evidence from




      Case 3:20-cr-00098-TMB-MMS Document 38 Filed 03/04/21 Page 1 of 7
the storage containers on Rudd’s adjacent property. Rudd’s motion is moot because it

seeks suppression of evidence that does not exist.

       On April 29, 2020, law enforcement officers executed federal search warrant 3:20-

mj-00220-DMS at Rudd’s residence at 6927 South Hanger Talk Circle, Wasilla, Alaska.

Attachment A of the warrant included two photographs of Rudd’s residence, a tan building

with green trim and a large hanger door:




See Exhibit 1. Attachment A of the warrant further specified that the area to be searched

included “all rooms, attics, basements, and other parts therein, the surrounding grounds

and any garages, storage rooms or containers, trailers, trash containers, and outbuildings

within the curtilage of and directly associated with 6927 South Hanger Talk Circle,

Wasilla, Alaska.” Id.


U.S. v. Douglas Edward Rudd
3:20-cr-00098-TMB-MMS
                                       Page 2 of 7
      Case 3:20-cr-00098-TMB-MMS Document 38 Filed 03/04/21 Page 2 of 7
         During the execution of the search, investigators seized more than 24 kilograms of

synthetic cannabinoids from the hanger area of Rudd’s residence – the building depicted

in the photographs above in Attachment A of the search warrant. The search warrant return

includes the Anchorage Police Property Report. See Exhibit 2. On page 7 of that property

report, the following drug items are listed:

 Exhibit      Drug Tag         Description             Other Descriptive    Net Weight
                                                             Data          (per DEA lab)

                          Spice from Hagngar      N/E corner by Sgt.       No controlled
     1        #1227130
                          [sic] area              Briggs                   substances

                          Spice Powder 5-         Found in hangar
     2        #1227131    Fluoro ADB              shelf by Trooper         947 g
                          (Cannabanoid)           Noll. FTPPP Nartec.

                                                  Shipper – J. Trujillo.
                                                  Small Walmart box.
     3        #1227132    Box of Spice            Found N/E corner of      4,823 g
                                                  hangar by Sgt.
                                                  Briggs.

                          Spice from Harbor       Found in Hangar N/E
     4        #1227133                                                  3,938 g
                          Trading LLC             corner by Sgt. Briggs

                                                  Shipper J Trujillo.
                          Spice from Hangar
     5        #1227134                            Found by Sgt.            14,116 g
                          N/E corner
                                                  Spitzer.

                          Spice from SS mixing
     6        #1227135                         by Aldridge                 507 g
                          bowls in hangar

As documented in the Property Report, all six of these items came from the hangar - the

tan building with green trim and a large hanger door photographed in Attachment A. The




U.S. v. Douglas Edward Rudd
3:20-cr-00098-TMB-MMS
                                         Page 3 of 7
      Case 3:20-cr-00098-TMB-MMS Document 38 Filed 03/04/21 Page 3 of 7
DEA then relabeled those six drug items as Exhibits 1-6 as shown above and sent them to

the DEA Western Laboratory for testing. See Exhibit 3; Exhibit 4.

       As it happens, Rudd also owned the lot immediately to the northeast of his residence,

a one-acre parcel at 6885 South Hangar Talk Circle. Rudd kept three large metal cargo

containers, or “connexes,” on that lot. Investigators checked those connexes for weapons

or persons but did not seize any evidence from them.

       Rudd does not offer any evidence to support his erroneous assertion that the drugs

came from the connexes next door at 6885 South Hangar Talk Circle. As discussed above,

the Anchorage Police Property Report (which Rudd attached to his motion at Dkt. 32-3)

lists six drug items seized during the execution of the search warrant. The report describes

all six items as being found in the hanger area of the residence. See Exhibit 2.

       At Dkt. 32-4, Rudd cleverly juxtaposes photographs of two different Polaris

snowmachines in a manner that makes it appear as if the drugs came from one of the

connexes. The third photograph on the right side of Dkt. 34-2 depicts a snowmachine in

the hangar with a bag of suspected drugs on the seat and with red shelves visible in the

background. See Exhibit 5:




U.S. v. Douglas Edward Rudd
3:20-cr-00098-TMB-MMS
                                        Page 4 of 7
      Case 3:20-cr-00098-TMB-MMS Document 38 Filed 03/04/21 Page 4 of 7
      Attached to this filing is a wide-angle photograph of that same snowmachine

showing where investigators found it in the hangar. See Exhibit 6. The Court will note the

red shelves in the background.




U.S. v. Douglas Edward Rudd
3:20-cr-00098-TMB-MMS
                                       Page 5 of 7
     Case 3:20-cr-00098-TMB-MMS Document 38 Filed 03/04/21 Page 5 of 7
These two photographs above depict the same snowmachine in the hangar.

       The other two photographs on the left and center of Rudd’s Dkt. 32-4 depict a

different snowmachine inside one of the connexes, with no drugs visible. The Court will

note the absence of any such red shelves in the background. Rudd’s careful positioning of

these two photographs to make it appear as though they depict the same snowmachine with

the drugs on top gives the inaccurate impression that the drugs came from the connexes.

They did not. As the property report documents, all the drugs came from the hangar I

Rudd’s residence. Rudd’s arrangement of these photographs represents the sum total of

the evidence Rudd presents to this Court that investigators seized any evidence from the

connexes at all.

       Because the agents seized no physical evidence from the connexes on the lot next

door at 6885 South Hangar Talk Circle, the motion to suppress any search of those

containers is moot.

       RESPECTFULLY SUBMITTED on March 4, 2021 at Anchorage, Alaska.

                                         E. BRYAN WILSON
                                         Acting United States Attorney

                                         /s Christopher D. Schroeder
                                         CHRISTOPHER D. SCHROEDER
                                         Assistant U.S. Attorney
                                         United States of America




U.S. v. Douglas Edward Rudd
3:20-cr-00098-TMB-MMS
                                      Page 6 of 7
      Case 3:20-cr-00098-TMB-MMS Document 38 Filed 03/04/21 Page 6 of 7
                        CERTIFICATE OF SERVICE

       I hereby certify that on March 4, 2021 a true and correct copy of the foregoing was
served electronically on the following:

             Allen N. Dayan              Counsel for Douglas Edward Rudd
             Benjamin R. Crittenden      Counsel for Douglas Edward Rudd

/s Christopher D. Schroeder
Christopher D. Schroeder
Office of the U.S. Attorney




U.S. v. Douglas Edward Rudd
3:20-cr-00098-TMB-MMS
                                       Page 7 of 7
     Case 3:20-cr-00098-TMB-MMS Document 38 Filed 03/04/21 Page 7 of 7
